Citation Nr: 1751100	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  12-05 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hypertensive heart disease.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a gastrointestinal stromal tumor.

4.  Entitlement to service connection for Graves' Disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1977 to December 1990.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  The Board previously remanded these issues in February 2017.

In August 2016 the Veteran testified before the undersigned Veterans Law Judge via videoconference.  A transcript of the hearing was prepared and added to the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, another remand is necessary for proper development of the issues.  In February 2017 the Board remanded these issues because there was a contention that there were outstanding service treatment records that had not been associated with the claims file.  The AOJ was given the following instruction:

The AOJ should again contact the appropriate source(s) to obtain any service treatment records from the period of April 1977 to December 1990.  

In the event that the above-requested records are unavailable and the AOJ concludes that they do not exist or that further efforts to obtain them would be futile, the AOJ should notify the Veteran that it was unable to obtain these records.  The notice should: (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  Specifically, the Veteran should be offered the opportunity to submit alternative evidence.  

In this case, the record shows that the AOJ contacted the National Personnel Records Center to solicit service treatment records, dental records, and personnel records in March 2017.  Subsequently, dental treatment records and personnel records were added to the file, but no service treatment records were added to the file.  The AOJ did not attempt to determine if there were any outstanding service treatment records, and did not notify the Veteran that service treatment records were unavailable.  It is noteworthy in this instance that the Veteran was enrolled in active duty service for 13 years, and therefore it is within reason that he would have more service treatment records than what is currently associated with the claims file.  Based on these findings, the Board must find that there has not been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Remand is necessary to ensure that the proper development procedures are followed.

Additionally, the Veteran receives continuous treatment through VA, and the Board finds that the AOJ should obtain and associate with the file VA treatment records dated from March 2017 to present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).




Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from March 2017 to present.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.  

2.  The AOJ should again contact the appropriate source(s) to obtain any service treatment records from the period of April 1977 to December 1990.  

In the event that the above-requested records are unavailable and the AOJ concludes that they do not exist or that further efforts to obtain them would be futile, the AOJ should notify the Veteran that it was unable to obtain these records.  The notice should: (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  Specifically, the Veteran should be offered the opportunity to submit alternative evidence.  

3.  After completing any other development that may be indicated, the AOJ should readjudicate the claims.  If any benefits sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




